April 15, 2011


Mr. Wade Caven Crosnoe
Thompson Coe Cousins & Irons, L.L.P.
701 Brazos, Suite 1500
Austin, TX 78701
Mr. Randy Howry
HowryBreen, L.L.P.
1900 Pearl Street
Austin, TX 78705-5408

RE:   Case Number:  09-0955
      Court of Appeals Number:  04-08-00490-CV
      Trial Court Number:  11331

Style:      ALLEN KELLER COMPANY
      v.
      BARBARA JEAN FOREMAN, ET AL.

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@txcourts.gov or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Ms. Barbara Meyer |
|   |Mr. Keith E.      |
|   |Hottle            |
|   |Mr. Jeffrey A.    |
|   |Brannen           |